Citation Nr: 1437762	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinea cruris.      

2.  Entitlement to service connection for tinea cruris. 

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin cysts and growths. 

4.  Entitlement to service connection for skin cysts and growths.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for PTSD. 

7.  Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

By way of background, the Board notes that the Veteran's service connection claim for tinea cruris was originally denied in a January 1972 rating decision based on an October 1971 VA examination report that showed no tinea cruris present.  The Veteran was notified of the outcome of the decision, and although he filed a notice of disagreement within one year, he did not perfect his appeal by submitting a VA Form 9 within 60 days of the RO's issuance of the statement of the case.  While the Veteran's notice of disagreement contained additional information regarding his claim, this information was considered in the August 1972 statement of the case.  As such, the January 1972 rating decision became final.  

The service connection claim for tinea cruris was subsequently denied in a November 2002 rating decision that also denied service connection for skin cysts and PTSD.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claims received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

In March 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for tinea cruris, entitlement to service connection for skin cysts and growths, entitlement to service connection for PTSD, and entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2002 rating decision denied the claim of entitlement to service connection for tinea cruris; the Veteran was properly notified of the adverse outcome in a November 2002 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the November 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for tinea cruris. 



3.  The November 2002 rating decision denied the claim of entitlement to service connection for skin cysts and growths; the Veteran was properly notified of the adverse outcome in a November 2002 letter and did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the November 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for skin cysts and growths. 

5.  The November 2002 rating decision denied the claim of entitlement to service connection for PTSD; the Veteran was properly notified of the adverse outcome in a November 2002 letter and did not file a notice of disagreement to appeal the RO's decision.

6.  Evidence received since the November 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for PTSD. 


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for tinea cruris is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for tinea cruris.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The November 2002 rating decision denying service connection for skin cysts and growths is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  New and material evidence has been received to reopen the service connection claim for skin cysts and growths.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The November 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

6.  New and material evidence has been received to reopen the service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claims of service connection for tinea cruris, skin cysts and growths, and PTSD.  To the extent that the Veteran seeks to reopen those claims, the benefit is granted, and no other issue is adjudicated in this decision.  As such, no discussion of VA's duty to notify and assist is necessary.
 
Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran seeks to reopen his service connection claims for tinea cruris, skin cysts and growths, and PTSD.

Tinea Cruris and Skin Cysts

The evidence previously considered at the time of the prior, November 2002 rating decision included service treatment records, service personnel records, and private treatment records from the Veteran's general practice physician and his dermatologist.  Additionally, with regard to tinea cruris, evidence considered at the time of a prior final rating decision in January 1972 included an October 1971 VA examination report concluding that tinea cruris was not present at that time.

Evidence pertaining to the Veteran's claimed skin disorders since the last final (i.e. November 2002) rating decision includes statements from the Veteran providing further details as to the circumstances of his treatment for skin-related issues in service, as well as the Veteran's testimony of his dermatologist informing him that there may be a link between herbicide exposure and the Veteran's recurring groin rash and skin cysts.  VA treatment reports are also now of record.

The Veteran's additional lay statements and his testimony as to his dermatologist's suggestion of a relationship between herbicide exposure and his skin disorders were not previously considered and relate to an unestablished fact necessary to prove the claim; namely, whether the in-service and nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of these claims is warranted. 

PTSD

The evidence previously considered at the time of the prior, November 2002 rating decision included service treatment records, service personnel records, private treatment records and an October 2002 letter from the Veteran's general practice physician, as well as an August 2002 VA-contracted examination report.  

Evidence pertaining to the Veteran's claimed PTSD since the last final (i.e. November 2002) rating decision includes statements from the Veteran providing further details as to the circumstances of his combat in Vietnam, lay statements from the Veteran's son, daughter and wife regarding the Veteran's symptoms since service, and additional private treatment records as well as a May 2010 letter from his general practice physician.  Also newly of record are VA treatment reports and a VA-contracted examination report from June 2010. 

The additional lay evidence from the Veteran and members of his immediate family, as well as the updated VA and private treatment records, were not previously considered and relate to an unestablished fact necessary to prove the claim.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim is warranted. 


ORDER

New and material evidence having been received, the claim for service connection for tinea cruris is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for skin cysts and growths is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD is reopened and, to this extent only, the appeal is granted.


REMAND

Further development is required before the Veteran's claims can be adjudicated on the merits. 

Tinea Cruris and Skin Cysts

Through written statements and testimony, the Veteran has reported that he experienced numerous skin-related problems during service and was first treated for a groin rash soon after he returned from Vietnam.  He also stated that he was bedridden for over a week due to the severity of the skin condition.  The Veteran testified that, while his rash never completely resolves, it does wax and wane, and requires constant preventative care to avoid flare-ups.

The Veteran was provided a VA skin examination in October 1971 after he originally filed a claim for his skin rash.  The examiner stated that the rash was not present on examination, but noted the Veteran's reported history of symptoms.  Since that time, the Veteran has never been afforded another VA skin examination, and no attempt was made to schedule the Veteran for examination during an active stage of the skin disorder.  Further, the Veteran testified in March 2013 that his treating dermatologist informed him that his skin disorders may be related to herbicide exposure.

Regardless of whether any presumption of service connection based on herbicide exposure applies, the evidence of record contains current diagnoses of skin disorders, lay testimony as to in-service and post-service symptoms, and the reported statement by a dermatologist suggesting a possible link between the claimed conditions and herbicide exposure.  As such, a VA skin disorders examination is required under the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA must offer an examination during an active stage of a skin condition.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

PTSD and Depression

The Veteran was provided VA-contracted PTSD examinations in August 2002 and June 2010.  The August 2002 examiner diagnosed a mood disorder not otherwise specified, and opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner provided no rationale to explain his conclusions.  The June 2010 examiner diagnosed depressive disorder not otherwise specified as an Axis I condition.  She opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The explanation she provided in support of this conclusion was the following sentence: "The current Axis I condition does not meet the diagnostic criteria of PTSD according to DSM IV because his symptoms of social isolation and feelings of emotional detachment from others are secondary to the Axis II Avoidant Personality features."  No other examiner, VA treatment provider, or private provider has ever diagnosed the Veteran with "Avoidant Personality Disorder."  The June 2010 examiner did not take into account lay statements of the Veteran's wife, son, or daughter that were of record at the time of the examination.  

Moreover, both examiners failed to address a July 1971 hospital report, dated within a few months of the Veteran's separation from service, in which the Veteran's family reported that the Veteran had been "different than his usual self" and was "very withdrawn and not communicating.  [The family] had interpreted this to mean that he was depressed and they had been concerned about this depression more than they were about the present illness."  (He was being treated for septicemia.)  

In a December 2012 statement, the Veteran's representative asserted that the examination reports did not contain thorough, adequate findings and requested that the case be further developed in order to clarify the ambiguity of the previous examination reports. 

Once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, neither examiner has provided an adequate rationale to support the conclusion that the criteria for a PTSD diagnosis were not met, and neither examiner has discussed critical pieces of evidence such as the statements from the Veteran's immediate family and the July 1971 hospital report noting psychiatric symptoms within a few months of separation from service.   

In addition, neither VA examiner has provided a medical nexus opinion regarding depression.  Given the Veteran's reports of in-service and post-service symptoms, as well as the hospital report noting psychiatric symptoms and referencing depression within a few months of separation from service, a VA examination and opinion regarding depression is required under VA's duty to assist. 

On remand, the Veteran's ongoing, relevant treatment records should also be obtained, and the Veteran should be provided the opportunity to submit any additional pertinent, private treatment records or to authorize VA to obtain such records on his behalf.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them, physically or electronically, with the Veteran's claims file.  The most recent treatment note currently of record is dated October 30, 2012.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his psychiatric and/or skin disorders, or with this assistance, attempt to obtain such records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms relating to his psychiatric and/or skin disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA skin disorders examination by an appropriate medical professional during an active phase of the Veteran's skin disorders, if possible.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate diagnostic testing should be accomplished, and all findings reported in detail.  

The examiner is asked to provide separate opinions as to the following:

a) Is it at least as likely as not that any current tinea cruris had its onset in service or is related to service?

b) Is it at least as likely as not that any current skin cysts and growths had its onset in service or are related to service?

c) If any other skin disorder is diagnosed, the examiner should offer an opinion as to whether this/these had its onset in service or is related to service

A full explanation should be provided to support all opinions expressed. 

The examiner should specifically comment on the Veteran's presumed herbicide exposure in Vietnam and discuss whether it is at least as likely as not that herbicide exposure in service could have caused either of the claimed skin disorders.

5.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional who is not the August 2002 or June 2010 examiner.  The Veterans claims file should be reviewed in conjunction with the examination. 

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  A diagnosis of PTSD must be ruled in or excluded. 

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not related to service, any in-service disease or injury, any event of service, or had its onset in service.

c) If the examiner diagnoses depression, he or she should make a specific finding as to the approximate time that the depression had its onset. 

In forming the above opinions, the examiner should consider and discuss the following evidence in his or her examination report:

* July 1971 hospital report stating that the Veteran had been "different than his usual self" and was "very withdrawn and not communicating," and that his family was concerned that he was depressed. 

* June 2010 statements from the Veteran's wife of 26 years, as well as the Veteran's son and daughter, describing their observations of the Veteran's psychiatric symptoms. 

* Any history provided by the Veteran on examination, and any statements already of record, pertaining to in-service stressors, in-service symptoms, and post-service symptoms. 

A complete explanation must be provided to support all opinions expressed.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

6.  Then, readjudicate the appeals.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


